Citation Nr: 0115868	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  95-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diffuse scleroderma, 
with secondary Raynaud's disease, Sjogren's syndrome, 
rheumatoid arthritis and digestive symptomatology.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active naval service from October 1977 to 
September 1978, and performed periods of active duty for 
training with the United States Naval Reserve both before and 
after this active duty, during a period from June 1972 
through September 1986.

This appeal arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the benefit claimed on appeal.  
The veteran relocated from London, U.K., to Houston, Texas, 
in 1997, and her appeal has been certified to the Board of 
Veterans' Appeals (Board) by the Houston RO.

The veteran's appeal was before the Board previously in June 
1998, at which time it was remanded to the Houston RO for 
verification of her naval service and for a VA medical 
examination to determine the onset and etiology of her 
condition.  The RO completed those actions and has returned 
the claims file to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  No competent medical evidence places the onset or 
incurrence of the veteran's diagnosed scleroderma and 
associated conditions (to include Raynaud's disease, 
Sjogren's syndrome, rheumatoid arthritis and digestive 
symptoms), within any period of active duty or active duty 
for training.

3.  No competent medical evidence asserts or establishes the 
existence of any etiological link between industrial or 
environmental factors at the veteran's reserve duty station 
in London, U.K., and her scleroderma and associated 
conditions.

4.  There is no evidence that the veteran's scleroderma and 
associated conditions were present at the time of her release 
from active duty in September 1978 or within a year following 
that date.


CONCLUSION OF LAW

Scleroderma and the associated conditions of Raynaud's 
disease, Sjogren's syndrome, rheumatoid arthritis and 
digestive symptoms were not incurred or aggravated during any 
period of active duty or active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1131, 1132, 1137, 5107(b) (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000); 38 C.F.R. §§ 3.6(a), 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
diffuse or systemic scleroderma, with secondary Raynaud's 
disease, Sjogren's syndrome, rheumatoid arthritis and 
digestive symptoms.  Systemic scleroderma is "a systemic 
disorder of the connective tissue characterized by induration 
and thickening of the skin, by abnormalities involving both 
the microvasculature (telangiectasia) and larger vessels 
(Raynaud's phenomenon), and by fibrotic degenerative changes 
in various body organs, including the heart, lungs, kidneys, 
and gastrointestinal tract." Dorland's Illustrated Medical 
Dictionary, 1495 (27th ed. 1988).  Raynaud's disease is "a 
vascular disorder marked by recurrent spasm of the 
capillaries and esp[ecially] those of the fingers and toes 
upon exposure to cold, characterized by pallor, cyanosis and 
redness in succession, usu[ally] accompanied by pain, and in 
severe cases progressing to local gangrene." The terms 
"Raynaud's phenomenon" or "Raynaud's syndrome" are used to 
describe "the symptoms associated with Raynaud's disease."  
See Watson v. Brown, 4 Vet. App. 309, 310 (1993).  See also 
Dorland's Illustrated Medical Dictionary, 491, 1276 (27th ed. 
1988) (definition of Raynaud's disease and phenomenon).  
Sjogren's syndrome is "a symptom complex of unknown 
etiology, usually occurring in middle-aged or older women, 
marked by the triad of keratoconjunctivitis sicca with or 
without lacrimal gland enlargement, xerostomia with or 
without salivary gland enlargement, and the presence of a 
connective tissue disease, usually rheumatoid arthritis but 
sometimes systemic lupus erythematosus, scleroderma, or 
polymyositis."  Dorland's Illustrated Medical Dictionary, 
1644 (27th ed. 1988).  These citations are provided purely 
for definitional purposes to aid in the Board's discussion.  
Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 
Vet. App. 181 (1994).  Use in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

Before addressing the merits of the claim, the Board notes 
that in November 2000, the Veterans Claims Assistance Act of 
2000 became law, Pub. L. No. 106-475 (2000) (the VCAA) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO complied with 
these requirements.  A significant body of lay and medical 
evidence was developed, and the RO's statements and 
supplemental statements of the case clarified what evidence 
would be required to establish entitlement to service 
connection.  In February 2001, the RO sent a letter to the 
veteran, specifically addressing the VCAA's requirements and 
advising her how to submit any addition evidence or obtain 
assistance from VA.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) any earlier omissions.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 
16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  This obligation was satisfied by the VA 
compensation examination performed in April 2000, with 
supplementary opinions, which are described below.  The 
veteran and her representative have challenged the adequacy 
of this examination, asserting that it fails to meet the 
requirements of the Board's June 1998 remand and that the 
physician providing the examination was unqualified and 
prejudiced against the veteran and her claim.  With respect 
to compliance with remand instructions, the gist of the 
veteran's argument is that the examiner failed to 
specifically state in the April 2000 examination report that 
the claims file and a copy of the Board's remand were 
received and reviewed.  The Board acknowledges this 
deficiency and notes that the RO returned the examination to 
the examiner in June 2000 for additional review and to obtain 
the requested opinion as to the onset of her disease.  In his 
June 2000 opinion, the examiner indicated that he had 
reviewed the veteran's history, physical examinations, 
medical records and remand, prior to offering his opinion 
that her scleroderma had its onset prior to 1982.  The file 
was returned to the examiner again in October 2000 for 
clarification of a reference to a 1982 biopsy.  In his 
October 2000 response, the examiner indicated that he 
reviewed the veteran's medical records "from cover to 
cover."  On this basis, the Board concludes that the 
examiner was fully informed as to the veteran's prior medical 
history and that his opinions are adequate for the purposes 
of our appellate review.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (a "thorough and contemporaneous medical 
examination, [is] one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403-404 (1997) (Board's 
reliance on examination in which appellant's claims file was 
not reviewed found acceptable where there was no indication 
such review would have changed the objective findings).

With respect to the VA examiner's qualifications, the Board 
acknowledges there is no indication that he is a specialist 
in rheumatology or infectious diseases, but this goes to the 
weight to be accorded the evidence rather than its 
competency.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The RO complied with the remand by scheduling the examination 
with a competent doctor who was considered able to provide 
the opinions requested.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Regarding the veteran's claim of prejudice by 
the examiner, the Board notes that no allegation of improper 
comment or insinuation by the examiner was made until more 
than a year after the examination was conducted, which 
diminishes the credibility of the report.  Additionally, the 
Board has reviewed the examination report and opinions 
provided by the VA physician and can find no indication that 
any perceived prejudice affected his conclusions as to the 
onset of the veteran's condition, which appear to be 
consistent with and drawn from other medical evidence in the 
claims file.  Accordingly, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
that the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See Bernard, 4 Vet. App. at 393-4.

Service administrative and medical records indicate that the 
veteran enlisted in the United States Naval Reserve in June 
1972, but did not enter active service at that time.  From 
1972 to 1977 she performed "drills" (inactive duty 
training, or IDT) and periods of active duty for training 
(for the purposes of this decision, both annual active duty 
training periods and other active duty training will be 
referred to as ADT).  Routine periodic Naval Reserve physical 
examinations conducted in February 1973, January 1975 and 
August 1976 reported no abnormalities of the skin other than 
scars.  In October 1977, she entered active naval service at 
San Antonio, Texas.  No physical examination was performed 
either at the time of her entrance on active duty or prior to 
her release from active duty in September 1978.  However, the 
veteran suffered a molar pregnancy during this interval and a 
Medical Evaluation Board physical was conducted in August 
1978 to determine her fitness for further service.  The 
narrative summary from that examination described her as 
qualified for retention on active duty, and no skin 
abnormalities were noted.

Following her release from active duty, the veteran continued 
to serve as a naval reservist.  Navy administrative records, 
ADT orders submitted by the veteran and notations in the 
service medical records confirm that she performed ADT for 32 
days during the period from January through March 1979, from 
September 8 - 30, 1980, for 14 days during the period from 
January though March 1981, for 12 days during the period from 
July through September 1981, for 12 days during the period 
from January through March 1982, for 14 days during June 
1982, from March 28 - April 9, 1983, from June 13 - 29, 1983, 
and from May 7 - 18, 1984.  Although the National Personnel 
Records Center (NPRC) has been unable to determine the exact 
dates of some of these periods of AT/ADT, that information is 
not essential to this decision given the medical evidence 
discussed below.

The veteran's service medical records and private medical 
records show that she had her second child in the London 
Hospital in January 1980.  Following this delivery, she had 
persistent vaginal bleeding and ultimately elected a total 
hysterectomy in May 1980 for treatment of this problem and as 
a form of permanent sterilization.  A narrative summary of 
this procedure provided to a consultant gynecologist at U.S. 
Naval Activities London, in September 1980, notes a mild 
post-operative wound infection but no other complications, 
and the histology report shows all analyzed tissues to be 
normal.

The veteran underwent a reenlistment physical examination at 
U.S. Naval Activities London in August 1980.  Her report of 
medical history noted the hysterectomy, but did not identify 
any abnormal skin condition.  There are no complaints related 
to the skin shown in her service medical treatment records 
between the August 1980 physical examination and a periodic 
physical examination conducted in March and April 1983.  
During the periodic physical, the examiner noted thickened 
skin of the face, chest, forearms and upper back.  He 
discussed this with the veteran, who reported a history of 
Raynaud's phenomenon about 18 months prior (i.e., late 1981), 
with thickened skin on the forearms which had been assessed 
as eczema.  

The Navy examiner referred the veteran to a private 
dermatologist at St. John's Hospital for Diseases of the 
Skin.  At this consultation, she reported first noticing 
tightened skin "about three years ago," after her 
hysterectomy.  She also reported that she had been receiving 
treatment for this condition, and that her physicians 
believed it to be worsening.  The veteran was admitted to St. 
John's for evaluation.  During her hospitalization, she 
stated that the condition was first brought to her attention 
by a nurse after her hysterectomy in May 1980, and she 
reported having had "very cold hands and feet" since 1979.  
A skin biopsy was said to reveal "changes [which] might be 
consistent with a diagnosis of scleroderma," but the biopsy 
sample was reportedly difficult to assess due to trauma.  
Physical examination showed generalized skin thickening, but 
no involvement of the hands.  The attending dermatologist's 
diagnosis was scleroderma.  After reviewing the St. John's 
discharge abstract in May 1984, a Navy physician determined 
that the "diagnosis of 'scleroderma' seems highly probable 
although not entirely conclusive."  The veteran was 
certified as qualified for release from a May 1984 ADT 
"because she is able to fulfill the duties of her active 
service," although the Navy physician stated that "[i]t is 
highly likely that she will become disqualified eventually."  
A June 1984 Naval Reserve periodic physical examination noted 
probable progressive systemic sclerosis, but characterized 
the veteran as qualified for further service.  A July 1984 
memorandum from a Navy physician to the commanding officer of 
the veteran's Naval Reserve unit requested that she bring 
statements from her private physicians to the U.S. Navy 
Clinic London prior to her next active duty period, so that 
her fitness for duty could be assessed.  Also in July 1984, 
one of the veteran's private physicians provided a letter to 
the Navy clinic characterizing her condition as "mild but 
diffuse sclerodermatous skin involvement without any evidence 
of internal organ disease."  She was reported to have 
experienced skin tightening for about four years (i.e., since 
about mid-1980).

The veteran's condition continued to gradually worsen, and in 
February 1986, she was evaluated as unfit for further naval 
service as the result of pain in her hips and feet, swelling 
in the extremities and aching in the shoulders and arms, all 
of which contributed to her inability to complete her 
physical fitness testing.  She was discharged from the U.S. 
Naval Reserve in September 1986.  

The veteran filed her claim for service connection for 
scleroderma and associated conditions in July 1993, and 
statements from her private physicians in the U.K. were 
obtained as part of the development process.  The veteran's 
primary physician subsequent to her release from the Naval 
Reserve was Dr. Carol Black, FRCP, who appears to be a 
leading, internationally known researcher in scleroderma and 
other rheumatologic conditions.  In an April 1994 letter to 
the RO, Dr. Black reported that she first saw the veteran in 
1987 (although a June 1983 letter from St. John's Hospital to 
Dr. Black indicates she may have reviewed the veteran's 
clinical records as early as that date).  She stated that "a 
connective tissue disease with features of diffuse 
Scleroderma and fasciitis" was originally diagnosed in 1983, 
and that its symptoms and associated diseases included skin 
thickening, restrictive pulmonary function, esophageal damage 
(with reflux problems), Raynaud's phenomenon, Sjogren's 
Syndrome, myasthenia gravis and joint and muscular problems.  
Dr. Black also reported that the veteran suffered from non-
insulin dependent diabetes, dental problems and incontinence, 
but it is not clear that these were related to the veteran's 
systemic scleroderma.  A discharge summary from the Royal 
Free Hospital prepared by Dr. Black in October 1994 states 
that the veteran "has had scleroderma since 1982, and 
reports the onset of Penicillamine-induced myasthenia gravis 
in 1990.  A December 1994 letter to the RO from Dr. Black 
reported that the veteran's condition had deteriorated 
somewhat.

In May 1995, the RO received a November 1993 discharge 
summary from Havering Hospitals which confirms the veteran's 
history of myasthenia gravis induced by Penicillamine 
treatment in 1990.  It does not address the etiology of her 
scleroderma.

At her hearing before a traveling member of the Board in 
February 1998, the veteran testified that she believed her 
scleroderma to have been caused by exposure to chemical or 
other environmental agents in the Navy building in London.  
In June 1998, the Board remanded the veteran's claim to the 
RO due to uncertainty as to the veteran's active duty and ADT 
dates, and in order to obtain a medical examination and 
opinion as to the etiology of her scleroderma and associated 
conditions.

The veteran received a VA "collagen diseases" examination 
at the San Antonio, Texas, VA Medical Center (VAMC) in April 
2000.  The examiner took the veteran's history, performed an 
objective physical evaluation and reviewed the results of 
laboratory tests.  He diagnosed scleroderma, sojourn (sic, 
Sjogren's) arthritis, myasthenia gravis and Type II diabetes 
mellitus.  He did not offer an opinion as to the etiology of 
any of these conditions.  Because of this defect, the RO 
returned the report and claims file to the examiner, with a 
request that he indicate when the diagnosed conditions had 
their onset and whether any disease increased in severity 
during active duty training beyond its natural progress.  In 
June 2000, the examiner again reviewed the veteran's history, 
medical records and the Board's remand, and "determined that 
her collagen disease, specifically scleroderma, sojourn (sic, 
Sjogren's) arthritis, [and] Raynaud's phenomenon [had] its 
inception prior to 1982."  He also reported that there was 
no evidence that the veteran's training aggravated the 
condition any more than the natural progress of the disease.  
A further clarification from the examiner, obtained by the RO 
in October 2000, stated that the first confirmed biopsy for 
scleroderma appeared to be the April 1983 skin biopsy 
performed in April 1983 at St. John's Hospital.  In December 
2000, the RO's Decision Review Officer (DRO) contacted the VA 
examiner, who expressed his opinion that the veteran's 
scleroderma was an autoimmune disorder and not an 
environmental disease condition, and that there was no 
evidence supporting the veteran's claim of contracting 
scleroderma as a result of exposure to any condition or agent 
in the Navy building in London.  He also indicated that 
although scleroderma was diagnosed by biopsy in 1983, he was 
"sure" it existed for various years prior to the diagnosis, 
although he could not specify how many.

In response to the RO's February 2001 supplemental statement 
of the case (SSOC), the veteran submitted two medical 
treatises.  One is a general description of the 
manifestations, causes and treatments for scleroderma written 
for a health encyclopedia by a registered nurse (G. 
Hendrickson, Scleroderma (Feb. 9, 2001) at 
http://health.discovery.com/diseasesandcond/encyclopedia/3066
.html).  This article indicates that the cause of scleroderma 
is unknown, but it appears to be an autoimmune disorder, with 
people heavily exposed to certain chemicals or substances at 
higher than normal risk.  The other article is written by a 
professor of medicine and biochemistry at Boston University 
School of Medicine for use by medical sub-specialists and 
internists (J. Korn, M.D., Risk Factors for and Possible 
Causes of Scleroderma (2001) at 
http://www.medscape.com/UpToDate/2001/
01.01/utd0101.15.korn/utd0101.15.korn-01.html).  This 
indicates that the etiology of systemic sclerosis is unknown, 
but suggests that exposure to viruses, infectious agents, 
environmental factors or certain drugs may trigger 
development of the disease in genetically susceptible 
individuals.

The general law governing service connection in peacetime 
provides that VA may pay compensation for "disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service."  38 U.S.C.A. §§ 1131; 
38 C.F.R. §§ 3.303, 3.304.  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the veteran's case, the medical evidence clearly and 
convincingly indicates that her scleroderma developed in 
approximately 1980, and was first detected as thickened skin 
during her hospitalization for a hysterectomy that year.  
There is broad agreement among her treating physicians 
concerning this date, and it is consistent with the VA 
physician's assessment that scleroderma existed for "various 
years" prior to its ultimate diagnosis in April 1983, 
shortly after the veteran's release from a period of ADT.  
While Dr. Black's October 1994 letter reports an onset in 
1982, this is inconsistent with the most contemporary reports 
of treating physicians, was well as the veteran's own 
contemporary reports of thickened skin dating to May 1980.  
Therefore, the Board finds that the condition was not 
incurred during or within one year following her sole period 
of active naval service in 1977 and 1978.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991).  However, 
there is no medical evidence of any increase in the veteran's 
scleroderma symptoms during any period of ADT.  The April 
2000 examiner specifically refuted that the claimed disorder 
had other than progression due to natural progress during 
ADT.  

The veteran's representative has argued that because her 
scleroderma was first diagnosed following a dermatological 
consultation prompted by the observation of thickened skin 
during her March-April 1983 ADT, that should be sufficient to 
establish service connection for the condition.  This 
argument appears to suggest that the veteran is entitled to a 
presumption of soundness for this period of ADT.  Under the 
law, a person is presumed to have been in sound condition 
when examined, accepted and enrolled in active service, 
except for disorders noted at the time of entrance, or where 
"clear and unmistakable evidence" demonstrates that the 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137; 
38 C.F.R. § 3.304(b).  However, "active service" is limited 
to "full time" active duty and any period of ADT during 
which an individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  In other words, the statutory 
presumption of soundness does not apply to periods of ADT 
unless that period of ADT has already been rendered "active 
service" by a determination of service connection.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Moreover, a 
veteran must have been "examined" prior to their entrance 
on active service or the presumption will not apply.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness is not available for any of the 
veteran's periods of ADT, since there has been no prior 
determination that any disability was incurred or aggravated 
in any period of ADT.  Moreover, the veteran was not 
medically examined prior to any period of ADT.  While her ADT 
orders in April and June 1983 and in May 1984 indicate that 
she was screened as "physically qualified for ACDUTRA," 
there is no suggestion that this involved more than a records 
review; there is no associated report of examination.  
Accordingly, the fact that scleroderma may have been 
initially diagnosed during or immediately after a period of 
ADT does not give rise to a presumption that it was incurred 
during that time.  Paulson, 7 Vet. App. at 470.  As discussed 
above, the competent medical evidence does not link the 
claimed disorder to active service or ADT.  

Finally, with respect to the veteran's argument that her 
scleroderma originated due to her exposure to workplace 
hazards, the Board also concludes that there is no competent 
medical evidence to this effect.  Lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and since she 
has no medical expertise, the lay opinion of the veteran 
cannot provide a basis upon which to make any finding as to 
the origin or development of her condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has 
reported that she was exposed to fumes from carpet glue, 
paint, paint stripper and possibly other agents while working 
at the Navy's London building.  Assuming this to be true, 
there is still no medical evidence which links the etiology 
of the veteran's scleroderma to this exposure.  In her 
December 1994 letter, the veteran's treating physician, Dr. 
Black, called the RO's attention to the fact that she had 
treated two other patients with scleroderma who had worked in 
the same U.S. Navy building as the veteran.  However, the 
letter did not indicate that the veteran's scleroderma was 
related in any way to her Navy duties, or to exposure to any 
industrial or environmental condition present in the Navy 
building.  Given Dr. Black's knowledge that she was writing 
this letter in support of the veteran's application for 
benefits based on the relation of her disability to naval 
service, the Board concludes that had she been able to make a 
definite etiological link, she would have done so clearly and 
unequivocally.  Under these circumstances, the implication in 
Dr. Black's letter must be viewed as speculative in nature 
and not sufficient provide a medical nexus to service for the 
veteran's scleroderma.  Cf. Bloom v. West, 12 Vet. App. 185, 
187 (1999) (speculative opinion cannot serve to well ground a 
claim).  The veteran's treatise evidence, which does not link 
any general findings specifically to her condition, is too 
inconclusive a basis to establish that a current disability 
was incurred or aggravated during active service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996), citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The Board does not find that it is required to apply the 
evidentiary equipoise rule in this case, which mandates that 
where the evidence is balanced and a reasonable doubt exists 
as to a material issue, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
reasonable doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
"two permissible views" of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id., at 58.

Accordingly, absent competent medical evidence linking the 
veteran's scleroderma and associated conditions to any aspect 
of her active service or ADT, her claim for service 
connection must be denied.  38 U.S.C.A. §§ 1131, 1132, 1137; 
38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for service connection for diffuse 
scleroderma, with secondary Raynaud's disease, Sjogren's 
syndrome, rheumatoid arthritis and digestive symptomatology, 
is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

